DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US2017/050067 filed September 5, 2017 and to Foreign Application No. GB201615182.1A filed September 7, 2016.

Status of Claims 
This Office Action is responsive to the amendment filed on September 28, 2021. As directed by the amendment: claims 1, 4, 10, and 12 have been amended; claims 2-3 and 5-9 have been cancelled; and claims 18-31 have been cancelled. Thus, claims 1, 4, and 10-31 are presently pending in this application. 
The replacement Figure 1 submitted September 28, 2021 obviates the previous Drawing Objection. The previous interpretation of “trigger mechanism” and “toggle mechanism” in claim 1 under 35 U.S.C. 112(f) has been withdrawn. Claims 1 and 5, and claims 2-4 and 6-17 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 1 and the cancelling of claim 5 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-8, 12, and 17 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahon et al. (U.S. Pub. No. 2006/0037611). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Drawings
The drawings were received on September 28, 2021.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with October 29, 2021 on Christopher Gram.
The application has been amended as follows: 
Claim 1 shall now read: A breath-responsive inhaler having a trigger mechanism, a trigger mechanism chassis locating the trigger mechanism within the inhaler, and an air flow path through which a user inhales, 
the trigger mechanism including:
a medicament source, having a medicament source primed position in which the inhaler is primed for use and a medicament source actuated position in which the medicament source is actuated to dispense a dose of medicament;
a toggle mechanism comprising:
a vane positioned in the air flow path, the vane being pivoted about a vane pivot; and 
a toggle link pivotally mounted on the vane at a toggle link pivot, the toggle link pivot being proximal to the vane pivot, minimizing the inhalatory effort required to trigger the mechanism; 
wherein the toggle mechanism selectively permits the movement of the medicament source from the medicament source primed position to the medicament source actuated position; and
		an actuation arm engaging the medicament source, the actuation arm having an actuation arm primed position in which the toggle mechanism is in a primed condition, and having an actuation arm actuated position in which the toggle mechanism is in an actuated condition;

wherein in the actuated condition, the toggle mechanism is disengaged from the actuation arm, permitting the actuation arm to move to the actuation arm actuated position by movement of the upper end of the toggle link away from the actuation arm; 
wherein the trigger mechanism is triggered by movement of the vane upon inhalation of   the user to move the toggle mechanism between the primed condition in which the medicament source is maintained in the medicament source primed position by mechanical engagement with the toggle mechanism and the actuated condition in which the toggle mechanism is mechanically disengaged from the medicament source and
wherein the upper end of the toggle link defines a stub axle and the trigger mechanism chassis defines a toggle axle track, wherein the stub axle is moveable along the toggle axle track as the toggle mechanism moves between the primed condition and the actuated condition.

Claim 4 shall now read: The inhaler according to claim 1, wherein in the primed condition the actuation arm is maintained in the actuation arm primed position by engagement with the toggle link, and in the actuated condition the toggle link is disengaged from the actuation arm to permit the actuation arm to move to the actuation arm actuated position.
 
Claim 10 shall now read: The inhaler according to claim 1, in which the axle track defines a primary track and a follow through track, the stub axle being positioned within the primary track when the toggle mechanism is in the primed condition and positioned within the follow through track when the toggle mechanism is in the actuated condition.
 

 
Claim 14 shall now read: The inhaler according to claim 13 in which the follow through boss maintains the trigger mechanism in the actuated condition during delivery of the medicament.
 
Claim 15 currently recites "the trigger mechanism moves to its actuated condition", ln 3 shall now read --the trigger mechanism moves to the actuated condition--.
 
Claim 16 currently recites "the trigger mechanism is in its primed condition", ln 2-3 shall now read --the trigger mechanism is in the primed condition--.
 
Claim 21 currently recites “the toggle link is proximal the vane pivot”, ln 1-2 shall now read –the toggle link is proximal to the vane pivot--.

Claim 25 currently recites "the toggle mechanism moves between its primed and actuated conditions.", ln 3-4 shall now read --the toggle mechanism moves between the primed condition and the actuated condition.--.
 
Claim 26 shall now read: The inhaler according to claim 25, in which the axle track defines a primary track and a follow through track, the stub axle being positioned within the primary track when the toggle mechanism is in the primed condition and positioned within the follow through track when the toggle mechanism is in the actuated condition.
 
Claim 27 currently recites "wherein the primary track and follow through track", ln 1-2 shall now read --wherein the primary track and the follow through track--.
 
Claim 28 shall now read: The inhaler according to claim 18 in which the follow through boss maintains the trigger mechanism in the actuated condition during delivery of the medicament.

 
Claim 29 currently recites "the trigger mechanism moves to its actuated condition", ln 3 shall now read --the trigger mechanism moves to the actuated condition--.
 
Claim 30 currently recites "the trigger mechanism is in its primed condition", ln 2-3 shall now read --the trigger mechanism is in the primed condition--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Mahon et al. (U.S. Pub. No. 2006/0037611; hereinafter: “Mahon”) discloses a breath-responsive inhaler (Abstract) having a trigger mechanism (28, 30, 34, 36, 42; Fig. 1A, 1B; ¶ 0030, 0039, 0044) for triggering delivery of a medicament to a user (¶ 0001), a trigger mechanism chassis (12, 20; Fig. 1A) for locating the trigger mechanism within the inhaler (¶¶ 0030, 0037, 0039, 0044; Fig. 1A, 1B), and an air flow path through which the user inhales (through patient port 18; Fig. 1A, 3A; ¶¶ 0037, 0046), the trigger mechanism including: a medicament source (2; ¶ 0037; 1A, 2A, 3A), having a primed position in which the inhaler is primed for use (Fig. 2A, 2B; ¶¶ 0044-0045) and an actuated position in which the medicament source is actuated to dispense a dose of medicament (¶¶ 0033, 0046-0047; Fig. 3A), the trigger mechanism further comprising: a toggle mechanism (28, 34, 36; Fig. 1A, 1B, 2A, 2B, 3A) for selectively permitting movement of the source from its primed position (¶¶ 0044-0047; Fig. 1A, 1B, 2A, 2B, 3A) to its actuated position (¶¶ 0044-0047; Fig. 1A, 1B, 2A, 2B, 3A), the toggle mechanism comprising: a vane (36; Fig. 1A, 1B, 2A, 2B, 3A) positioned in the air flow path (Fig. 1A, 1B, 2A, 2B, 3A), the vane being pivoted about a vane pivot (38; ¶ 0039; Fig. 1A, 1B, 2A, 2B, 3A), and wherein the trigger mechanism is triggered by movement of the vane upon inhalation of the user to move the toggle mechanism between a primed condition in which the medicament source is maintained in its primed position by cooperation with the toggle mechanism (¶¶ 0039-0040, 0044-0047; Fig. 1A, 1B, 2A, 2B, 3A) and an actuated condition in 
Mahon fails to disclose or render obvious the breath-responsive inhaler wherein the upper end of the toggle link defines a stub axle and the trigger mechanism chassis defines a toggle axle track, wherein the stub axle is moveable along the toggle axle track as the toggle mechanism moves between the primed condition and the actuated condition, as recited in independent claim 1 and wherein the actuation arm defining a follow through boss for selective engagement with a toggle link, as recited in independent claim 18.
Prior art of record Blasnik et al. (U.S. Patent No. 5,217,004), Bowman et al. (U.S. Pub. No. 2008/0156321), and Huxham et al. (U.S. Pub. No. 2004/0020486) alone or in combination fail to remedy the deficiencies of Mahon. 
Therefore, independent claims 1 and 18, and claims 4, 10-17 and 19-31 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785